In its Sandoval ruling (see, People v Sandoval, 34 NY2d 371), the trial court permitted inquiry into whether the defendant had ever been convicted of a felony and of petit larceny, but precluded cross-examination into two youthful offender adjudications. With regard to the felony, a burglary conviction, the court further ruled that inquiry into the underlying facts of the crime would not be permitted.
Contrary to the defendant’s contentions, we find no error in the court’s Sandoval compromise. The court, in a proper exercise of discretion, balanced the probative worth of permitting limited inquiry into the defendant’s criminal past against the risk of unfair prejudice to the defendant.
No other issues have been raised on appeal. Hooper, J. P., Harwood, Rosenblatt and Miller, JJ., concur.